Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
	Applicant’s arguments have been fully considered and were partly persuasive. The arguments were persuasive in regards to claims 11 and 16. And were not persuasive in regards to claims 1 and 6.
	In brief summation Applicants argument that:
There is no evidence in Pfeiffer to use the alleged first, second, third, fourth, and fifth transistors of a same conductivity type (e.g., all n-type or all p-type, but not a mix). One reason for having the alleged first, second, third, fourth, and fifth transistors of a same conductivity type is so their systematic variation track one another inside the PUF bit-cell. There is no such motivation or suggestion in Pfeiffer. So, the Office Action appears to use improper hindsight to suggest that Pfeiffer’s PUF can have transistors of the same conductivity type, because such suggestion is only present in Applicants’ specification.

	The arguments were persuasive in claim 11 where the elements in question are part of the each of one or more bit cells. 

	The argument is also persuasive in claim 16 where the elements are a PUF circuit on the processor. 

	In regards to claim 1 while the claims are read in view of the specification the specification is not read into the claims.
	In claim 1 there is only an apparatus with the “coupled” transistors. Referring back to applicants specification and definitions provided for claim interpretation of the term coupled.
	(Present Application, Specification, Paragraphs [0015]-[0016], “Throughout the specification, and in the claims, the term "connected" means a direct connection, such as electrical, mechanical, or magnetic connection between the things that are connected, without any intermediary devices. 

	Claim 1 is not confined to a PUF circuit but an apparatus. With the open-ended definition for “coupled” and its lack of relationship for elements that are coupled. Further noting that conductivity will be p-type of n-type. This in effect means that any computer with 10 or more transistors will inherently meet the claim limitations of claim 1 as presented.

	In regards to claims 6 Applicant’s argument in substance that:
	Regarding claim 6, Pfeiffer does not disclose any a phase detector to receive a reference clock and a feedback clock. The Office Action simply does not show where such phase detector is disclosed in Pfeiffer. As such, Office Action does not show a prima facie case of obviousness. MPEP § 2143 states that “[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit” (emphasis added).
	The Office Action then cites Kuenemund against claim 6 to allege one or more switchable heat elements controllable by an output of the phase detector. However, no phase detector is shown in Kuenemund. Further, Kuenemund does not disclose any one or more switchable heat elements controllable by an output of the phase detector. The Office Action relies on claim 13 of Kuenemund without showing any one or more switchable heat elements controllable by an output of the phase detector.

	PFEIFFER et al. provides the reference clock.
	Referring to applicants specification:
	(Present Application, Specification, Paragraph [0042], “In some embodiments, phase detector or PFD 601 is any suitable phase frequency detector that can identify phase and/or frequency differences between two inputs--Reference clock (Ref.) with phase .PHI..sub.A and frequency .omega..sub.A, and feedback clock (Fb.) with phase .PHI..sub.B and frequency WB. The PFD 601 can incorporate a phase chopper. In some embodiments, the phase frequency detector or PFD 601 can be replaced with a time-
	According to Applicants specification the limitation for having a phase detector is met by detecting frequency. 
	As is found in by Kunemund’s claim 15 and Kunemund Paragraphs 103-110.
	(Kunemund, Claims 15, “15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement.”).

Allowable Subject Matter
Based on where Applicant’s Arguments were deemed persuasive in presenting claims having a novel implementation of a physically unclonable function:
Claims 16 and 18-20 are allowed.
Claims 11 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2014/0327469 A1 (PFEIFFER et al.).

As Per Claim 1: PFEIFFER et al. teaches: An apparatus comprising:
	(PFEIFFER et al., Figure 3, “

    PNG
    media_image1.png
    969
    535
    media_image1.png
    Greyscale
”).
	(PFEIFFER et al., Paragraph [0039], “Referring again to the drawings in which like numerals represent the same or similar elements, FIG. 3 illustrates an exemplary system/method 300 for generating PUF information.  It should be noted that each of the elements of the system 300 may be implemented on-chip as hardware processors or elements.  In accordance with one exemplary aspect, supply voltage 1-310k, one or more multiplexer (MUX) units 3161-316k and one or more differential quantizers 3181-318k.  The PUF units 3101-310k, collectively referred to as PUF unit 310, can be composed of transistors, resistors, wires, etc., as noted above.  Further, states Spj 312 and Snj 314 can be measured from the PUF unit 310 to obtain a PUF differential Sp-Sn.  The difference Sp-Sn has a reduced sensitivity to temperature, noise and supply variations, and, as discussed in further detail herein below, can be employed to generate a PUF identifier or signature for the integrated circuit or chip.  Further, one or more multiplexers 3161-316k, collectively referred to as multiplexer 316, are configured to obtain Spj and Snj states from the PUF unit 310 and to combine a total number of Spj and Snj states and generate a larger total number of differential states than the total number of PUF elements in the PUF unit 310.  In addition, one or more or more differential quantizers 3181-318k, collectively referred to as quantizer 318, can be configured to measure the difference Sp and Sn and determine whether the difference is a logic "0" or "1." Thus, the quantizer 318 can assess whether each of the differentials of states is a one or a zero to form a bit sequence that denotes the differentials.  The quantizer can thereby output the chip unique k-bit sequence, which is a unique PUF identifier or authentication signature for the chip or integrated circuit, to an authentication module 320, which can employ an authentication database to authenticate the chip.  In accordance with one exemplary aspect, the multiplexer 316 can be configured to multiplex the differentials Spj-Snj to the quantizer 318 such that any one or more of the quantizers 3181-318k are reused for measurements of several PUF units to conserve chip area employed for the measurement circuitry.”).

- a first transistor;
- a second transistor coupled to the first transistor;
	(PFEIFFER et al., Paragraph [0027], “The exemplary embodiments described herein incorporate features that can mitigate the dependence of a PUF on temperature, noise, aging, radiation and/or supply voltage variations to provide a robust and reliable PUF scheme. For example, PUF variability can be reduced by employing a differential of PUF states, which has a reduced sensitivity to temperature, noise and variations. In particular, preferred embodiments employ a PUF design that arranges PUF devices in series and in parallel to provide a simple and effective means for obtaining the differential of PUF states. As discussed herein below, the element design can be implemented using a wide variety of devices, including field effect transistors (FETs) in a variety of configurations, resistors, wires in back end of line (BEOL) wires, wires in front end of line (FEOL) wires and vias.”).
	(PFEIFFER et al., Figure 7, “

    PNG
    media_image2.png
    480
    539
    media_image2.png
    Greyscale
”).
j 520 and Snj 522, as illustrated in FIG. 5.”).
	(PFEIFFER et al., Paragraph [0043], “FIGS. 7 and 8 illustrate other examples of the PUF system 400. For example, FIG. 7 illustrates a strongarm latch configuration 700, while FIG. 8 illustrates a differential pair and current mode logic latch 800. As shown in FIG. 7, a regulated voltage, VREG 702, which is an implementation of VREG 308, can be applied to the system 700, while clock signals CLK 704, CLK 706 and CLK 708 can be applied to FETs 710, 712 and 714, respectively. In addition, a voltage bias 716 is applied to transistor 718, which is coupled to ground 719, as illustrated in FIG. 7. Here, the circuit is tapped at portions 720 and 722 to obtain outputs OUTNj 724 and OUTPj 726, respectively, as shown in FIG. 7. The j-OUTNj models the differential Spj-Snj between transistors 732 and 730 at the latching time, i.e. at the rising edge of the clock signal CLK.”).

- a third transistor coupled to the first and second transistors, wherein the third transistor is coupled to a supply rail, and wherein the third transistor has a source terminal coupled to a gate terminal of the third transistor;
- a fourth transistor coupled to the first and second transistors, wherein the fourth transistor is coupled to the supply rail, and wherein the fourth transistor has a source terminal coupled to a gate terminal of the fourth transistor; and
	(PFEIFFER et al., Paragraph [0039], “Referring again to the drawings in which like numerals represent the same or similar elements, FIG. 3 illustrates an exemplary system/method 300 for generating PUF information.  It should be noted that each of the elements of the system 300 may be implemented on-chip as hardware processors or elements.  In accordance with one exemplary aspect, supply voltage variability affecting PUF measurement can be reduced by employing a bandgap voltage generator 302 that generates a reference voltage which is independent of the supply voltage for the integrated circuit and of the temperature.  Further, the voltage regulator 304 regulates the noisy on-chip power supply V.sub.DD 306 to provide a stable regulated voltage (VREG) 308 to one or more PUF units 3101-310k, one or more multiplexer (MUX) units 3161-316k and one or more differential quantizers 3181-318k.  The PUF units 3101-310k, collectively referred to as PUF unit 310, can be composed of transistors, resistors, wires, etc., as noted above.  Further, states Spj 312 and Snj 314 can be measured from the PUF unit 310 to obtain a PUF differential Sp-Sn.  The difference Sp-Sn has a reduced sensitivity to temperature, noise and supply variations, and, as discussed in further detail herein below, can be employed to generate a PUF identifier or signature for the integrated circuit or chip.  Further, one or more multiplexers 3161-316k, collectively referred to as multiplexer 316, are configured to obtain Spj and Snj states from the PUF unit 310 and to j and Snj states and generate a larger total number of differential states than the total number of PUF elements in the PUF unit 310.  In addition, one or more or more differential quantizers 3181-318k, collectively referred to as quantizer 318, can be configured to measure the difference Sp and Sn and determine whether the difference is a logic "0" or "1." Thus, the quantizer 318 can assess whether each of the differentials of states is a one or a zero to form a bit sequence that denotes the differentials.  The quantizer can thereby output the chip unique k-bit sequence, which is a unique PUF identifier or authentication signature for the chip or integrated circuit, to an authentication module 320, which can employ an authentication database to authenticate the chip.  In accordance with one exemplary aspect, the multiplexer 316 can be configured to multiplex the differentials Spj-Snj to the quantizer 318 such that any one or more of the quantizers 3181-318k are reused for measurements of several PUF units to conserve chip area employed for the measurement circuitry.”).
	Supply voltage is transmitted by supply rail. VREG (regulated voltage) inputs are visible in figures 4-8.
	In Figure 5 the voltage source terminal is seen coupled to the gate terminal in the transistors.

- a fifth transistor having source and drain terminals coupled to the third and fourth transistors, respectively, wherein the fifth transistor is controllable by a clock. 
	(PFEIFFER et al., Paragraph [0043], “FIGS. 7 and 8 illustrate other examples of the PUF system 400.  For example, FIG. 7 illustrates a strongarm latch configuration 700, while FIG. 8 illustrates a differential pair and current mode logic latch 800.  As shown in FIG. 7, a regulated voltage, VREG 702, which is an implementation of VREG 308, can be applied to the system 700, while clock signals CLK 704, CLK 706 and CLK 708 can be applied to FETs 710, 712 and 714, respectively.  In addition, a voltage bias 716 is applied to transistor 718, which is coupled to ground 719, as illustrated in FIG. 7.  Here, the circuit is tapped at portions 720 and 722 to obtain outputs OUTNj 724 and OUTPj 726, respectively, as shown in FIG. 7.  The j-OUTNj models the differential Spj-Snj between transistors 732 and 730 at the latching time, i.e. at the rising edge of the clock signal CLK.”).
	(PFEIFFER et al., Paragraph [0048], “Referring now to FIG. 10, a method 1000 for filtering PUF states in accordance with an exemplary embodiment of the present invention is depicted.  In particular, the method 1000 can be employed to detect unstable PUF elements and guarantee an arbitrary low measurement error rate.  In preferred embodiments of the present invention, the unstable PUF elements are also used to generate a signature or unique bit sequence that can be also be used to authenticate an integrated circuit.  Indeed, the location of the unstable PUFs is unique for each manufactured chip, and therefore is useful information for identifying the chip.  For illustrative purposes, reference is also made to FIGS. 11 and 12, which respectively show slightly modified versions of the systems 700 and 800 of FIGS. 7 and 8.  For example, FIG. 11 illustrates a system 1100 which is essentially system 700 with transistors 1102 and 1104 added so that test voltages Vbt1 1106 and Vbt2 1108 can be applied thereto for purposes of generating a differential Spj-Snj between transistors T2 732 and T1 730 that is measureable through outputs OUTPj 726-OUTNj 724.  As illustrated in FIG. 11, the drains of transistors 1102 and 1104 are coupled to the drains of transistors 730 and 732, respectively.  Similarly, FIG. 12 illustrates a system 1200 which is essentially system 800 with transistors 1202 and 1204 added so that test voltages Vbt1 1206 and Vbt2 1208 can be applied thereto for purposes of generating a differential Spj-Snj between transistors T2 812 and T1 814 that is measureable through outputs OUTPj 808-OUTNj 810.  As illustrated in FIG. 12, the sources of transistors 1202 and 1204 are coupled to the drains of transistors 814 and 812, respectively.”).
	Field effect transistors (FETs)714 is the fifth transistor.

PFEIFFER et al. does not explicitly teach the following limitation: 
- wherein the first, second, third, fourth, and fifth transistors have a same conductivity type. 


As Per Claim 3: The rejection of claim 1 is incorporated and further PFEIFFER et al. teaches: 
- the supply rail is a first supply rail, and wherein source terminals of the second and third transistors are coupled to a second supply rail, or wherein the apparatus comprises a diode-connected transistor coupled to the source terminals of the first and second transistors. 
	(PFEIFFER et al., Paragraph [0040], “Referring now to FIG. 4, with continuing reference to FIG. 3, an exemplary design of a PUF system 400 in accordance with exemplary embodiments is illustratively depicted. The PUF system 400 can be implemented as the PUF unit 310 of FIG. 3. Here, a differential PUF is generated using voltage division. For example, a regulated voltage, VREG 402, can be applied to the system 400 as illustrated in FIG. 4. In one embodiment, the VREG 402 can be implemented by the VREG 308, discussed above with regard to FIG. 3. In the PUF system 400, the PUF units 404 and 406 are arranged in parallel, while the PUF units 408 and 410 are arranged in parallel as well. In addition, the PUF units 404 and 408 are arranged in series, while the PUF units 406 and 410 are also arranged in series. Thus, in this example, PUFs 404 and 406 form a subset of PUF elements that are arranged in series while PUFs 408 and 410 form a second subset of PUF elements that are arranged in series. Further, as illustrated in FIG. 4, the first subset of PUF elements is arranged in parallel with respect to the second subset of PUF elements. For example, FIG. 5 illustrates a PUF system 500, which is an exemplary embodiment of the PUF system 400, that employs transistors 504, 506, 508 and 510 as PUF units 404, 406, 408 and 410, respectively. Here, the transistors 504-510 are field-effect transistors that are in a diode configuration and are connected to j 520 and Snj 522, as illustrated in FIG. 5.”).
	Supply voltage is transmitted by supply rail. VREG (regulated voltage) inputs are visible in figures 4-8.

As Per Claim 4: The rejection of claim 1 is incorporated and further PFEIFFER et al. teaches: 
- a drain terminal of the first transistor is coupled to a buffer, the third transistor, a gate terminal of the second transistor, and the source terminal of the fifth transistor. 
	(PFEIFFER et al., Figure 7, “

    PNG
    media_image2.png
    480
    539
    media_image2.png
    Greyscale
”).
	(PFEIFFER et al., Paragraph [0043], “FIGS. 7 and 8 illustrate other examples of the PUF system 400.  For example, FIG. 7 illustrates a strongarm latch configuration 700, while FIG. 8 illustrates a differential j 724 and OUTPj 726, respectively, as shown in FIG. 7.  The differential OUTPj-OUTNj models the differential Spj-Snj between transistors 732 and 730 at the latching time, i.e. at the rising edge of the clock signal CLK.”).
	724 and 726 are functionally buffers.

As Per Claim 5: The rejection of claim 4 is incorporated and further PFEIFFER et al. teaches: 
- the buffer is a first buffer, wherein a drain terminal of the second transistor is coupled to a second buffer, the fourth transistor, a gate terminal of the first transistor, and the drain terminal of the fifth transistor. 
	(PFEIFFER et al., Figure 7, “

    PNG
    media_image2.png
    480
    539
    media_image2.png
    Greyscale
”).
	(PFEIFFER et al., Paragraph [0043], “FIGS. 7 and 8 illustrate other examples of the PUF system 400.  For example, FIG. 7 illustrates a strongarm latch configuration 700, while FIG. 8 illustrates a differential pair and current mode logic latch 800.  As shown in FIG. 7, a regulated voltage, VREG 702, which is an implementation of VREG 308, can be applied to the system 700, while clock signals CLK 704, CLK 706 and CLK 708 can be applied to FETs 710, 712 and 714, respectively.  In addition, a voltage bias 716 is applied to transistor 718, which is coupled to ground 719, as illustrated in FIG. 7.  Here, the circuit is tapped at portions 720 and 722 to obtain outputs OUTNj 724 and OUTPj 726, respectively, as shown in FIG. 7.  The differential OUTPj-OUTNj models the differential Spj-Snj between transistors 732 and 730 at the latching time, i.e. at the rising edge of the clock signal CLK.”).
	724 and 726 are functionally buffers.

6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2014/0327469 A1 (PFEIFFER et al.) in view of United States Patent Application Publication No.: US 2015/0008763 A1 (Kunemund et al.).

As Per Claim 6: PFEIFFER et al. teaches: An apparatus comprising:

- a (phase detector) to receive a reference clock and a feedback clock; and 
	(PFEIFFER et al., Paragraph [0039], “Referring again to the drawings in which like numerals represent the same or similar elements, FIG. 3 illustrates an exemplary system/method 300 for generating PUF information.  It should be noted that each of the elements of the system 300 may be implemented on-chip as hardware processors or elements.  In accordance with one exemplary aspect, supply voltage variability affecting PUF measurement can be reduced b`y employing a bandgap voltage generator 302 that generates a reference voltage which is independent of the supply voltage for the integrated circuit and of the temperature.  Further, the voltage regulator 304 regulates the noisy on-chip power supply VDD 306 to provide a stable regulated voltage (VREG) 308 to one or more PUF units 3101-310k, one or more multiplexer (MUX) units 3161-316k and one or more differential quantizers 3181-318k.  The PUF units 3101-310k, collectively referred to as PUF unit 310, can be composed of transistors, resistors, wires, etc., as noted above.  Further, states Spj 312 and Snj 314 can be measured from the PUF unit 310 to obtain a PUF differential Sp-Sn.  The difference Sp-Sn has a reduced sensitivity to temperature, noise and supply variations, and, as discussed in further detail herein below, can be employed to generate a PUF identifier or signature for the integrated circuit or chip.  Further, one or more multiplexers 3161-316k, collectively referred to as multiplexer 316, are configured to obtain Spj and Snj states from the PUF unit 310 and to combine a total number of Spj and Snj states and generate a larger total number of differential states than the total number of PUF elements in the PUF unit 310.  In addition, one or more or more differential 1-318k, collectively referred to as quantizer 318, can be configured to measure the difference Sp and Sn and determine whether the difference is a logic "0" or "1." Thus, the quantizer 318 can assess whether each of the differentials of states is a one or a zero to form a bit sequence that denotes the differentials.  The quantizer can thereby output the chip unique k-bit sequence, which is a unique PUF identifier or authentication signature for the chip or integrated circuit, to an authentication module 320, which can employ an authentication database to authenticate the chip.  In accordance with one exemplary aspect, the multiplexer 316 can be configured to multiplex the differentials Spj-Snj to the quantizer 318 such that any one or more of the quantizers 3181-318k are reused for measurements of several PUF units to conserve chip area employed for the measurement circuitry.”).
	Bandgap voltage generator 302 generates a reference voltage independent of a supply voltage for an integrated circuit and temperature.
	(PFEIFFER et al., Paragraph [0043], “FIGS. 7 and 8 illustrate other examples of the PUF system 400.  For example, FIG. 7 illustrates a strongarm latch configuration 700, while FIG. 8 illustrates a differential pair and current mode logic latch 800.  As shown in FIG. 7, a regulated voltage, VREG 702, which is an implementation of VREG 308, can be applied to the system 700, while clock signals CLK 704, CLK 706 and CLK 708 can be applied to FETs 710, 712 and 714, respectively.  In addition, a voltage bias 716 is applied to transistor 718, which is coupled to ground 719, as illustrated in FIG. 7.  Here, the circuit is tapped at portions 720 and 722 to obtain outputs OUTNj 724 and OUTPj 726, respectively, as shown in FIG. 7.  The differential OUTPj-OUTNj models the differential Spj-Snj between transistors 732 and 730 at the latching time, i.e. at the rising edge of the clock signal CLK.”).
	(PFEIFFER et al., Figure 7, “

    PNG
    media_image2.png
    480
    539
    media_image2.png
    Greyscale
”).

PFEIFFER et al. does not teach the following limitation however Kunemund in analogous art does teach the following limitation:
- one or more switchable heat elements controllable by an output of the phase detector. 
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the  supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kunemund into the method of PFEIFFER et al. to expand on the controllable elements of providing a physically unclonable function.

As Per Claim 7: The rejection of claim 6 is incorporated and further PFEIFFER et al. does not explicitly tach the following limitation however Kunemund in analogous art does teach the following limitation:
- one or more bit-cells positioned near the one or more switchable heat elements such that heat from the one or more switchable heat elements is to change electrical characteristics of the one or more bit-cells. 
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the 
supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).


As Per Claim 8: The rejection of claim 7 is incorporated and further PFEIFFER et al. does not explicitly tach the following limitation however Kunemund in analogous art does teach the following limitation:
- an oscillator positioned near the one or more switchable heat elements such that heat from the one or more switchable heat elements is to change electrical characteristics of the oscillator. 
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the 
supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kunemund into the method of PFEIFFER et al. to expand on the controllable elements of providing a physically unclonable function.

As Per Claim 9: The rejection of claim 8 is incorporated and further PFEIFFER et al. does not explicitly tach the following limitation however Kunemund in analogous art does teach the following limitation:
- a divider coupled to the oscillator and the phase detector, wherein the divider is to provide the feedback clock. 
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the 
supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kunemund into the method of PFEIFFER et al. to expand on the controllable elements of providing a physically unclonable function.

As Per Claim 10: The rejection of claim 8 is incorporated and further PFEIFFER et al. does not explicitly tach the following limitation however Kunemund in analogous art does teach the following limitation:
- a transistor coupled to a supply rail and the ring oscillator, wherein the transistor is positioned near the one or more switchable heat elements such that heat from the one or more switchable heat elements is to change electrical characteristics of the transistor, wherein a source terminal and a gate terminal of the transistor are coupled together. 
	(Kunemund, Claims 14-16, “14.  The circuit arrangement of claim 13, wherein the circuit arrangement is set up to take the delay with which the transmission element outputs the 
supplied logic levels by means of the outputs as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	15.  The circuit arrangement of claim 13, further comprising: a ring oscillator that has the transmission element, wherein the circuit arrangement is set up to take the frequency of the ring oscillator as a basis for ascertaining at least one from a physical unclonable function value, a random number, an operating parameter and a production parameter for the circuit arrangement. 
 	16.  The circuit arrangement of claim 13, wherein the operating parameter is an operating temperature for the circuit arrangement or a supply voltage for the circuit arrangement.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kunemund into the method of PFEIFFER et al. to expand on the controllable elements of providing a physically unclonable function.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/